04/27/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0138



                             No. DA 21-0138

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

WILLIAM CURTIS SMALL,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 2, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   April 27 2021